Exhibit 10.5

 

FORM OF RESTRICTED STOCK AWARD AGREEMENT

 

UNDER THE MAC-GRAY CORPORATION
2005 STOCK OPTION AND INCENTIVE PLAN

 

Name of Optionee:

 

No. of Option Shares:

 

Option Exercise Price per Share:

 

Grant Date:

 

Expiration Date:

 

 

Pursuant to the Mac-Gray Corporation 2005 Stock Option and Incentive Plan (the
“Plan”) as amended through the date hereof, Mac-Gray Corporation (the “Company”)
hereby grants a Restricted Stock Award (an “Award”) to the Grantee named above. 
Upon acceptance of this Award, the Grantee shall receive the number of shares of
Common Stock, par value $0.01 per share (the “Stock”) of the Company specified
above, subject to the restrictions and conditions set forth herein and in the
Plan.

 


1.             ACCEPTANCE OF AWARD.  THE GRANTEE SHALL HAVE NO RIGHTS WITH
RESPECT TO THIS AWARD UNLESS HE OR SHE SHALL HAVE ACCEPTED THIS AWARD PRIOR TO
THE CLOSE OF BUSINESS ON THE FINAL ACCEPTANCE DATE SPECIFIED ABOVE BY (I) MAKING
PAYMENT TO THE COMPANY BY CERTIFIED OR BANK CHECK OR OTHER INSTRUMENT ACCEPTABLE
TO THE ADMINISTRATOR (AS DEFINED IN SECTION 2 OF THE PLAN) OF THE PURCHASE PRICE
PER SHARE, IF ANY, TIMES THE NUMBER OF SHARES TO BE ACCEPTED, AND (II) SIGNING
AND DELIVERING TO THE COMPANY A COPY OF THIS AWARD AGREEMENT.  UPON ACCEPTANCE
OF THIS AWARD BY THE GRANTEE, THE SHARES OF RESTRICTED STOCK SO ACCEPTED SHALL
BE ISSUED AND HELD BY THE COMPANY’S TRANSFER AGENT IN BOOK ENTRY FORM, AND THE
GRANTEE’S NAME SHALL BE ENTERED AS THE STOCKHOLDER OF RECORD ON THE BOOKS OF THE
COMPANY.  THEREUPON, THE GRANTEE SHALL HAVE ALL THE RIGHTS OF A SHAREHOLDER WITH
RESPECT TO SUCH SHARES, INCLUDING VOTING AND DIVIDEND RIGHTS, SUBJECT, HOWEVER,
TO THE RESTRICTIONS AND CONDITIONS SPECIFIED IN PARAGRAPH 2 BELOW.


 


2.             RESTRICTIONS AND CONDITIONS.


 


(A)           ANY BOOK ENTRIES FOR THE SHARES OF RESTRICTED STOCK GRANTED HEREIN
SHALL BEAR AN APPROPRIATE LEGEND, AS DETERMINED BY THE ADMINISTRATOR IN ITS SOLE
DISCRETION, TO THE EFFECT THAT SUCH SHARES ARE SUBJECT TO RESTRICTIONS AS SET
FORTH HEREIN AND IN THE PLAN.


 


(B)           SHARES OF RESTRICTED STOCK GRANTED HEREIN MAY NOT BE SOLD,
ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE ENCUMBERED OR DISPOSED OF BY THE
GRANTEE PRIOR TO VESTING.


 


(C)           IF THE GRANTEE’S EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES
IS VOLUNTARILY OR INVOLUNTARILY TERMINATED FOR ANY REASON PRIOR TO THE VESTING
OF SHARES OF RESTRICTED STOCK GRANTED HEREIN, ANY SHARES OF RESTRICTED STOCK
THAT HAVE NOT VESTED AS OF SUCH DATE SHALL AUTOMATICALLY AND WITHOUT ANY NOTICE
TO THE GRANTEE BE DEEMED TO HAVE BEEN REACQUIRED BY THE COMPANY AT THE ORIGINAL
PURCHASE PRICE (IF ANY) FROM THE GRANTEE OR THE GRANTEE’S LEGAL REPRESENTATIVE
SIMULTANEOUS WITH SUCH TERMINATION OF EMPLOYMENT.


 

--------------------------------------------------------------------------------



 


3.             VESTING OF RESTRICTED STOCK.  THE RESTRICTIONS AND CONDITIONS IN
PARAGRAPH 2 OF THIS AGREEMENT SHALL LAPSE ON THE VESTING DATE OR DATES SPECIFIED
IN THE FOLLOWING SCHEDULE SO LONG AS THE GRANTEE REMAINS AN EMPLOYEE OF THE
COMPANY OR A SUBSIDIARY ON SUCH DATES.  IF A SERIES OF VESTING DATES IS
SPECIFIED, THEN THE RESTRICTIONS AND CONDITIONS IN PARAGRAPH 2 SHALL LAPSE ONLY
WITH RESPECT TO THE NUMBER OF SHARES OF RESTRICTED STOCK SPECIFIED AS VESTED ON
SUCH DATE.


 

Number of
Option Shares Exercisable

 

Exercisability Date

 

 

 

 

 

(      %)

 

 

 

 

 

 

 

 

 

(      %)

 

 

 

 

 

 

 

 

 

(      %)

 

 

 

 

 

 

 

 

 

(      %)

 

 

 

 

 

 

 

 

 

(      %)

 

 

 

Subsequent to such Vesting Date or Dates, the shares of Stock on which all
restrictions and conditions have lapsed shall no longer be deemed Restricted
Stock.

 


4.             DIVIDENDS.  DIVIDENDS ON SHARES OF RESTRICTED STOCK SHALL BE PAID
CURRENTLY TO THE GRANTEE.


 


5.             INCORPORATION OF PLAN.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THIS AGREEMENT SHALL BE SUBJECT TO AND GOVERNED BY ALL THE TERMS AND
CONDITIONS OF THE PLAN, INCLUDING THE POWERS OF THE ADMINISTRATOR SET FORTH IN
SECTION 2(B) OF THE PLAN.  CAPITALIZED TERMS IN THIS AGREEMENT SHALL HAVE THE
MEANING SPECIFIED IN THE PLAN, UNLESS A DIFFERENT MEANING IS SPECIFIED HEREIN.


 


6.             TRANSFERABILITY.  THIS AGREEMENT IS PERSONAL TO THE GRANTEE, IS
NON-ASSIGNABLE AND IS NOT TRANSFERABLE IN ANY MANNER, BY OPERATION OF LAW OR
OTHERWISE, OTHER THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION.


7.             TAX WITHHOLDING.  THE GRANTEE SHALL, NOT LATER THAN THE DATE AS
OF WHICH THE RECEIPT OF THIS AWARD BECOMES A TAXABLE EVENT FOR FEDERAL INCOME
TAX PURPOSES, PAY TO THE COMPANY OR MAKE ARRANGEMENTS SATISFACTORY TO THE
ADMINISTRATOR FOR PAYMENT OF ANY FEDERAL, STATE, AND LOCAL TAXES REQUIRED BY LAW
TO BE WITHHELD ON ACCOUNT OF SUCH TAXABLE EVENT.  THE GRANTEE MAY ELECT TO HAVE
SUCH MINIMUM TAX WITHHOLDING OBLIGATION SATISFIED, IN WHOLE OR IN PART, BY (I)
AUTHORIZING THE COMPANY TO WITHHOLD FROM SHARES OF STOCK TO BE ISSUED, OR (II)
TRANSFERRING TO THE COMPANY, A NUMBER OF SHARES OF STOCK WITH AN AGGREGATE FAIR
MARKET VALUE THAT WOULD SATISFY THE WITHHOLDING AMOUNT DUE.


 


8.             NO OBLIGATION TO CONTINUE EMPLOYMENT.  NEITHER THE COMPANY NOR
ANY SUBSIDIARY IS OBLIGATED BY OR AS A RESULT OF THE PLAN OR THIS AGREEMENT TO
CONTINUE THE GRANTEE IN


 


 


2

--------------------------------------------------------------------------------



 


EMPLOYMENT AND NEITHER THE PLAN NOR THIS AGREEMENT SHALL INTERFERE IN ANY WAY
WITH THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO TERMINATE THE EMPLOYMENT OF
THE GRANTEE AT ANY TIME.


 


9.             NOTICES.  NOTICES HEREUNDER SHALL BE MAILED OR DELIVERED TO THE
COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS AND SHALL BE MAILED OR DELIVERED TO
THE GRANTEE AT THE ADDRESS ON FILE WITH THE COMPANY OR, IN EITHER CASE, AT SUCH
OTHER ADDRESS AS ONE PARTY MAY SUBSEQUENTLY FURNISH TO THE OTHER PARTY IN
WRITING.


 

 

MAC-GRAY CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 


 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

 

Dated:

 

 

 

 

Optionee’s Signature

 

 

 

 

 

 

 

 

 

Optionee’s name and address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------